DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants filed two Preliminary Amendments; the first on December 14, 2020, which canceled claims 1-34 and added new claims 35-56.  The second Preliminary Amendment was filed December 14, 2021, which canceled claims 35-56 and added new claims 57-71.  It is noted that new claims 57-71 lack the appropriate status identifiers.  However, this error did not preclude examination.  Claims 57-71 are pending in this application and are under examination.
	Applicants’ Petition to Make Special under the Patent Prosecution Highway, filed December 16, 2021, was granted February 15, 2022.  Therefore, this application will be accorded special status.

Information Disclosure Statement
The Information Disclosure Statements filed February 26, 2021; July 9, 2021; and October 22, 2021 have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 57-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a tumor in a mammalian subject, does not reasonably provide enablement for preventing a tumor in a mammalian subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Wands states, on page 1404:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex part Forman. They include (1 the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of these in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to a pharmaceutical composition comprising an alphavirus replicon comprising a polynucleotide comprising a sequence encoding both subunits of a human class II major histocompatibility (MHC) antigen, a sequence encoding a costimulatory signal protein selected from CD80, CD28, CD86, and CTLA-4, a retroviral gag protein, and a fusogenic envelope protein, without alphavirus structural genes.  
The state of the art, the unpredictability of the art, and the relative skill of the ordinary artisan

Amount of experimentation required and the direction or guidance presented
In order to determine how to act, one of ordinary skill in the art would have to practice undue experimentation to determine if a tumor were prevented by a pharmaceutical composition comprising the claimed alphavirus replicon that comprises the claimed recombinant polynucleotide.  While tumors can be treated or go into remission, such tumors or recurrence thereof cannot necessarily be prevented.  Even if an effective therapeutic pharmaceutical composition comprising the claimed alphavirus replicon that comprises the claimed recombinant polynucleotide was identified and administered to a subject, the result would be just that:  treatment of a cancer in a subject.  The ability to administer an composition to a subject having a tumor is not representative of the ability to predictably make and use the invention.  In addition, the specification, as filed, fails to provide any particular direction or guidance 
Nature of the invention, the presence or absence of working examples, and the breadth of the claims
While the specification does provide potential for the treatment of a tumor, it fails to disclose how to prevent a tumor or its recurrence, as encompassed by the claims.  Because the invention requires that a tumor be prevented by the administration of a pharmaceutical composition comprising the claimed alphavirus replicon that comprises the claimed recombinant polynucleotide, rather than treated so as to ameliorate or reduce any disease symptoms, the specification does not provide any disclosure to enable the claims over their full scope.  
In view of the lack of the predictability of the art to which the invention pertains, undue experimentation would be required to make and use the claimed invention to prevent cancer in a subjection, or recurrence thereof, with a reasonable expectation of success.  Because the specification does not contain a detailed description of how to make and use the method based on administration of pharmaceutical composition comprising the claimed alphavirus replicon that comprises the claimed recombinant polynucleotide, according to the invention, and absent working examples that provide evidence that is reasonably predictive of the ability of preventing a tumor by the administration of a pharmaceutical composition comprising the claimed alphavirus replicon that comprises the claimed recombinant polynucleotide, the claims are not enabled commensurate in scope with the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	At claim 71 lines 2-3, it is not clear if the information in the parentheses (paclitaxel or docetaxel) is intended to be a limitation of the claim or not.  Thus, the metes and bounds of the claim are unclear.

	At claim 71 lines 3, it is not clear if the information in the parentheses (doxorubicin or epirubicin) is intended to be a limitation of the claim or not.  Thus, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 57-58, 60-65, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Smerdou et al. (1(2) Current Opinion in Molecular Therapeutics 244-251 (1999), and cited in the Information Disclosure Statement filed February 26, 2021) in view of Pulaski et al. (49 Cancer Immunology and Immunotherapy 34-45 (2000), and cited in the Information Disclosure Statement filed February 26, 2021), Weldon et al. (64(9) Journal of Virology 4169-4179 (1990), and cited in the Information Disclosure Statement filed February 26, 2021), and Okimoto et al. (4(3) Molecular Therapy 232-238 (2001), and cited in the Information Disclosure Statement filed February 26, 2021). 
Smerdou discloses vectors based on defective viral genomes from different alphaviruses including Semliki Forest virus (SFV), Sindbis virus (SIN), and Venezuelan equine encephalitis virus (VEE) i.e., a pharmaceutical composition that is not cytopathic to a eukaryotic cell).  Smerdou discloses that the RNA can be introduced into a cell using a helper RNA on a different plasmid under the control of a different viral subgenomic promoter (Figure 2).  Smerdou discloses that the alphavirus VLPs cannot propagate, which is interpreted as not being cytopathic to a eukaryotic cell (Figure 2).  Smerdou discloses an alphavirus vector that does not contain a POL gene (abstract and Figure 1).  Smerdou discloses that the alpha virus structural genes are deleted and substituted with a polylinker where foreign genes can be inserted and transcribed from the viral subgenomic promoter (page 244, column 2).  Smerdou discloses the use of subgenomic promoters that are able to control the transcription of foreign genes, which is interpreted as including the MHC gene and the CD80 genes.
Smerdou fails to disclose or suggest that MCH Class II protein is encoded by the RNA.  Smerdou fails to disclose or suggest a costimulatory protein-encoding nucleic acid.  Smerdou fails to disclose or suggest that a retroviral gag protein is from Rous Sarcoma Virus (RSV).  Smerdou fails to disclose or suggest a fusogenic envelope protein.
Pulaski discloses vaccines combing MCH Class II protein and costimulatory CD80, which are able to reduce primary tumor mass and/or small metastatic tumor load (abstract and page 34, column 2 to page 35, column 1).   Pulaski discloses immunotherapy for cancer, where tumor metastases are reduced (abstract, page 35, column 1, and pages 43-44).  Pulaski discloses that immunity is provided using IL-12 and CD80 (paragraph bridging pages 42 and 43).  Pulaski discloses use of the composition against lung cancer (page 35, paragraph bridging columns 1 and 2).
i.e., an immortalized cell line, which is being interpreted as equivalent to a tumor cell) (abstract, page 4169, column2, and page 4173, column 1).
Okimoto discloses that the envelope glycoprotein of the vesicular stomatitis virus (VSV-G) is a fusogenic envelope glycoprotein, which can associate with non-infectious, envelope-deficient retrovirus particles (abstract).  Okimoto further disclose that VSV-G can complex with plasmid DNA and enhance transfection efficiency (abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Okimoto’s VSV-G fusogenic envelope glycoprotein in the in the VLP disclosed and suggested by Smerdou, Pulaski, and Weldon because, as disclosed by Okimoto, the VSV-G glycoprotein will increase transfection of cells, which is desirable in the potential vaccines disclosed and suggested by Smerdou, Pulaski, and Weldon.  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pulaski’s MCH Class II protein and costimulatory CD80 and Weldon’s Rous sarcoma virus fusogenic gag gene into Smerdou’s replication-deficient alphavirus VLP vector because, as taught by Smerdou, incorporation of Pulaski’s, Weldon’s, and Okimoto’s genes provide for a cancer vaccine that is able to provide immunostimulatory and anti-tumor action, via binding to the tumor cells via the fusogenic gag protein of Weldon and/or the fusogenic envelope protein o.  Smerdou’s use of a polylinker provides the location where such genes can be inserted.  Thus, 
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the polynucleotides encoded by the VLP to be under the control of different promoters, including the MCH Class II protein and the costimulatory protein, and thus are not covalently connected or operationally linked because this provides additional control over the transcription of the genes disclosed by Smerdou, Pulaski, Weldon, and Okimoto, as disclosed by Smerdou, different vectors and nucleic acids under the control of different promoters provides this additional control, as well as higher levels of transfection into a cell.

Claims 59 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Smerdou in view of Pulaski, Weldon, and Okimoto, as applied to claims 57-58, 60-65, and 67-68 above, and further in view of Zeng et al. (24(3) Journal of Immunotherapy 195-204 (2001).  
Smerdou, Pulaski, Weldon, and Okimoto disclose and suggest a virus like particle comprising MCH Class II genes, a costimulatory gene, and a fusogenic gag protein gene, as discussed above.
Smerdou, Pulaski, Weldon, and Okimoto fail to disclose or suggest inclusion of a gene for a tumor-specific antigen.  
Zeng discloses that cancer vaccines can include a MHC Class II-restricted tumor antigen (abstract).  Zeng discloses that the inclusion of such tumor antigens can be important in developing new cancer vaccines that elicit responses from CD4+ and CD8+ T-cells (abstract).  Zeng discloses a variety of tumor-specific antigens including MART-1 (page 196, paragraph bridging columns 1 and 2 and Table 1).  Zeng discloses that the MCH Class II protein can be HLA-DR1 (page 197, column 2, page 198, column 2, and paragraph bridging pages 199 and 200).  

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use different subgenomic promoters, as disclosed by Smerdou, to control expression of different genes in the composition because the use of two promoters will provide for additional control over the expression of the different genes, including Zeng’s HLA-DRA1 and Smerdou’s CD80, in the composition, as disclosed and suggested by Smerdou, Pulaski, Weldon, Okimoto and Zeng.

Claims 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Smerdou in view of Pulaski, Weldon, and Okimoto, as applied to claims 57-58, 60-65, and 67-68 above, and further in view of Saito et al. (45 Oral Oncology 1021-1027 (2009)).
Smerdou, Pulaski, Weldon, and Okimoto disclose and suggest a virus like particle comprising MCH Class II genes, a costimulatory gene, and a fusogenic gag protein gene, as discussed above.
Smerdou, Pulaski, Weldon, and Okimoto fail to disclose or suggest combination therapy comprising administration of the claimed VLP with either radiation or chemotherapy.
Saito discloses oncolytic virotherapy for treating oral squamous cell carcinoma (abstract).  Saito discloses that the virotherapy can include alphaviruses that do not show toxicity and provide for 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Saito’s combination therapy using radiation and/or chemotherapy, such as cisplatin, in combination with the alphavirus VLP disclosed and suggested by Smerdou, Pulaski, Weldon, and Okimoto because, as disclosed by Saito, use of combination therapy increases the efficacy of the tumor treatment, which provides for a better outcome for patients with tumors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 57-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,506,041 in view of Anderson (27(4) Cancer Investigation 361-368 (2009)), and cited in the Information Disclosure Statement filed February 26, 2021) and Saito et al. (45 Oral Oncology 1021-1027 (2009))..   
 	Claims 1-6 of the ‘041 patent claims an alphavirus particle (VLP) comprising the structural elements of the instant claims.  
 	The ‘041 patent does not claim that the VLP includes human class II MHC proteins, co-stimulatory signal proteins or a tumor-specific antigen.  The ‘041 patent does not claim combination therapy using the VLP along with either chemotherapy or radiation treatment.

Saito discloses oncolytic virotherapy for treating oral squamous cell carcinoma (abstract).  Saito discloses that the virotherapy can include alphaviruses that do not show toxicity and provide for antitumor effects (page 1025, column 1, first full paragraph).  Saito discloses that the virus should not be able to replicate in normal tissue (page 1022, paragraph bridging columns 1 and 2).  Saito discloses combination therapy using oncolytic viruses along with chemotherapeutics or radiation increases the efficacy of the tumor treatment (abstract and paragraph bridging pages 1021 and 1022).  Saito discloses oncolytic viral therapy in combination with cisplatin-based chemotherapy (page 1022, column 2, final full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Saito’s combination therapy using radiation and/or chemotherapy, such as cisplatin, in combination with the alphavirus VLP claimed by the ‘041 patent because, as disclosed by Saito, use of combination therapy increases the efficacy of the tumor treatment, which provides for a better outcome for patients with tumors.
.

Claims 57-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,538,743 in view of Anderson (27(4) Cancer Investigation 361-368 (2009), and cited in the Information Disclosure Statement filed February 26, 2021) and Saito et al. (45 Oral Oncology 1021-1027 (2009)).
	Claims 1-6 of the ‘743 patent claims an alphavirus particle (VLP) comprising the structural elements of the instant claims.  
 	The ‘743 patent does not claim co-stimulatory signal proteins or a tumor-specific antigen.  The ‘041 patent does not claim combination therapy using the VLP along with either chemotherapy or radiation treatment.
 	Anderson discloses tumor vaccines for breast cancer (abstract).  Anderson discloses that the goal of cancer vaccines is to train the immune system to recognize cancer cells and destroy them (abstract).  Anderson further discloses antigen presentation and dendritic cells (pages 3- 4). Anderson discloses that dendritic cells upregulate MHC molecules and costimulatory molecules (page 3). Anderson discloses that antigen may be delivered as peptide, protein, RNA or tumor lysates (page 4). Further, dendritic cell-based vaccine was shown to confer a modes survival benefit (page 4). Anderson also reviews current antigen-specific vaccines for breast cancer (page 4).  Anderson discloses that MHC-II primarily binds peptides from exogenous antigen that endocytosed by antigen-presenting cells for presentation on CD4+ T-cells (page 2).  Anderson discloses that CEA (Carcinoembryonic antigen) has been previously included in vaccines (Table 1, page 4).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Saito’s combination therapy using radiation and/or chemotherapy, such as cisplatin, in combination with the alphavirus VLP claimed by the ‘743 patent because, as disclosed by Saito, use of combination therapy increases the efficacy of the tumor treatment, which provides for a better outcome for patients with tumors.
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention it to include Anderson’s recombinant polynucleotides that are known to be included in cancer vaccines in a construct intended to deliver recombinant proteins to mammals using the VLPs of the ‘743 patent.

Claims 57-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 of copending Application No. 16/709,147 in view of Anderson (27(4) Cancer Investigation 361-368 (2009)), and cited in the Information Disclosure Statement filed February 26, 2021) and Saito et al. (45 Oral Oncology 1021-1027 (2009)).
Claims 1-4 of the ‘147 application claims  all of the structural elements of the instant claims including a replication defective virus like particle (VLP) including an alphavirus replicon, one or more 
	Anderson discloses tumor vaccines for breast cancer (abstract).  Anderson discloses that the goal of cancer vaccines is to train the immune system to recognize cancer cells and destroy them (abstract).  Anderson further discloses antigen presentation and dendritic cells (pages 3- 4). Anderson discloses that dendritic cells upregulate MHC molecules and costimulatory molecules (page 3). Anderson discloses that antigen may be delivered as peptide, protein, RNA or tumor lysates (page 4). Further, dendritic cell-based vaccine was shown to confer a modes survival benefit (page 4). Anderson also reviews current antigen-specific vaccines for breast cancer (page 4).  Anderson discloses that MHC-II primarily binds peptides from exogenous antigen that endocytosed by antigen-presenting cells for presentation on CD4+ T-cells (page 2).  Anderson discloses that CEA (Carcinoembryonic antigen) has been previously included in vaccines (Table 1, page 4).
Saito discloses oncolytic virotherapy for treating oral squamous cell carcinoma (abstract).  Saito discloses that the virotherapy can include alphaviruses that do not show toxicity and provide for antitumor effects (page 1025, column 1, first full paragraph).  Saito discloses that the virus should not be able to replicate in normal tissue (page 1022, paragraph bridging columns 1 and 2).  Saito discloses combination therapy using oncolytic viruses along with chemotherapeutics or radiation increases the efficacy of the tumor treatment (abstract and paragraph bridging pages 1021 and 1022).  Saito discloses oncolytic viral therapy in combination with cisplatin-based chemotherapy (page 1022, column 2, final full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Saito’s combination therapy using radiation and/or chemotherapy, such as cisplatin, in combination with the alphavirus VLP claimed by the ‘147 application because, as disclosed 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention it to include Anderson’s recombinant polynucleotides that are known to be included in cancer vaccines in a construct intended to deliver recombinant proteins to mammals using the VLPs of the ‘147 application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636